Citation Nr: 0307134	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-21 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis A.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for viral hepatitis, and disabilities of the left 
knee and shoulders.  In a subsequent August 1998 VA rating 
decision, he was again denied service connection for 
hepatitis A, B, and C, as well as disabilities of the 
shoulders and left knee.  

The veteran's claim was remanded by the Board in February 
2001.

Although the issue of service connection for bilateral pes 
planus had been in appellate status, this issue was granted 
by the RO in November 2002.  



FINDINGS OF FACT

1.  The veteran had hepatitis A in service, and the hepatitis 
A resolved without resulting in residual disability.

2.  The veteran's hepatitis B and C are not the result of his 
hepatitis A or any other disease, injury, or incident in 
service.  

3.  The veteran does not have a right shoulder disability 
that is the result of a disease or injury in service.  

4.  The veteran does not have a left shoulder disability that 
is the result of a disease or injury in service.  

5.  The veteran does not have a left knee disability that is 
the result of a disease or injury in service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hepatitis A is 
denied.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § § 3.303 
(2002).

2.  Entitlement to service connection for hepatitis B is 
denied.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § § 3.303 
(2002).

3.  Entitlement to service connection for hepatitis C is 
denied.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § § 3.303 
(2002).

4.  Entitlement to service connection for a right shoulder 
disability is denied.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § § 3.303 (2002). 

5.  Entitlement to service connection for a left shoulder 
disability is denied.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § § 3.303 (2002). 

6.  Entitlement to service connection for a left knee 
disability is denied.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § § 3.303 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was put on 
physical profile in November 1975 for two weeks for resolving 
viral hepatitis.  In November 1975, the veteran was diagnosed 
with "viral hepatitis HAAS."  At separation, it was noted 
that the veteran had been diagnosed with viral hepatitis in 
October 1975, but had not had any problem since then.  

Dr. J. C. submitted records from the 1990s regarding the 
veteran's left knee.  The veteran underwent an operation in 
December 1990 for a torn meniscus and anterior cruciate 
ligament reconstruction.

The veteran was hospitalized at a VA hospital in July 1998 
for alcohol and drug abuse.  While hospitalized, he had a 
hepatitis profile taken which showed positive C and B 
antibodies.  Diagnosis was hepatitis B and C.
 
Dr. P. R. wrote in January 1999 that he had seen the veteran 
in February 1990 for a 6 week history of pain in the left 
shoulder without trauma.  

Westfield Hospital wrote in January 1999 that the veteran had 
not been seen since 1989, and that therefore, these records 
were not available.  

The veteran underwent a VA examination in May 1999.  It was 
noted that the veteran had been hospitalized on several 
occasions for psychiatric problems, including drug addiction, 
which included heroin, cocaine, and alcohol.  Diagnoses were 
degenerative changes involving the meniscus, other internal 
derangements in the left knee, and post-surgical correction 
with multiple scars of the left knee.  

The veteran underwent a VA orthopedic examination in May 
1999.  The veteran stated that he twisted his left knee about 
1975 while in Germany and was treated by local medical 
personnel.  He did not recall any x-rays being taken.  About 
1978, the knee was somewhat unstable, and he developed 
increasing pain.  He had a number of arthroscopic procedures 
done beginning in 1980.  Under diagnoses, the examiner wrote 
that the body of the recent MRI report showed degenerative 
changes at the meniscus, especially at the posterior horn, 
which was suspicious for a tear.  

Regarding his shoulders, the veteran complained of bilateral 
shoulder problems, stating that he had an infection in both 
shoulders secondary to infection in 1974, both at Ft. Dix and 
Ft. Leonard Wood in Missouri, and stated that he was treated 
with antibiotics.  He described pain, weakness, stiffness, 
fatigability, and lack of endurance in all the joints.  He 
described occasional flare-ups in his left shoulder, 
occurring 3-4 times per month.  

The veteran underwent a VA examination in May 1999.  The 
veteran stated that he used cocaine several times while in 
service, but denied using it after getting out of service.  
The examiner commented that the veteran was currently 
asymptomatic.  Under assessment, the examiner wrote that the 
veteran was diagnosed as having hepatitis A while in service.  
The examiner was not sure whether hepatitis C and B were 
tested.  The examiner commented that the first time that 
hepatitis C and B showed up was in the most recent past.  The 
examiner noted that the veteran had had several abnormal 
liver enzymes also in the past, according to the claims file.  
The examiner commented that this might have been due to the 
veteran's addiction as well as his alcohol dependency.  The 
examiner commented that hepatitis C and B were distinct from 
hepatitis A and were not related and would have a different 
source of infection.  

Analysis

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the September 1999 Statement 
of the Case as well as the November 2002 Supplemental 
Statement of the Case.  In these documents, the RO also 
provided notice of what evidence it had considered.    

In April 2001, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the nature and 
etiology of any hepatitis, as well as any left knee or 
shoulder disorders.  For the aforementioned reasons, there is 
no reasonable possibility that further assistance would aid 
in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  


Laws and regulations regarding service connection

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  The mere fact of an in-
service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2002).


Entitlement to service connection for hepatitis A, B, and C

The service medical records show that the veteran was 
diagnosed with "viral hepatitis HAAS" while in service.  
When the veteran underwent his VA examination in May 1999, 
the examiner reviewed the veteran's claims folder, and 
commented that the veteran had hepatitis A while in service.  
However, the evidence does not show that the veteran has a 
current diagnosis of hepatitis A or any residual disability 
resulting from hepatitis A.  When he was hospitalized in July 
1998, he was only diagnosed with hepatitis B and C.  Without 
a current diagnosis of hepatitis A, the veteran's claim must 
be denied.  

Regarding the veteran's claim of service connection for 
hepatitis B and C, when he was hospitalized in July 1998, he 
was indeed diagnosed with hepatitis B and C.  However, the 
evidence does not show that he incurred hepatitis B or 
hepatitis C during service.  On the contrary, the VA examiner 
in May 1999 commented that the veteran was diagnosed with 
hepatitis A in service, and that hepatitis B and C were 
distinct from hepatitis A and would have a different source 
of infection.  As the evidence does not show that the veteran 
incurred hepatitis B and C in service, his claim of service 
connection for hepatitis B and C must be denied.  

Although the veteran claims that he suffers from hepatitis A, 
he is not a medical professional who can make such 
determinations.  Similarly, the veteran is not competent to 
link his recently diagnosed hepatitis B and C to his 
diagnosed hepatitis in service.  The veteran is competent to 
describe symptoms he had during service, but as a layperson, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for hepatitis A, B, and 
C, must be denied.  38 U.S.C.A §5107 (West Supp. 2002).


Entitlement to service connection for a left knee and 
bilateral shoulder disabilities

The service medical records do not show treatment for any 
left knee or bilateral shoulder disorders.  At separation, in 
February 1976, no knee or shoulder disorders were noted.  The 
veteran's upper and lower extremities were normal.  Although 
the veteran claims that he twisted his left knee while in 
Germany in 1975 and was treated by local medical personnel, 
and that he had an infection in both shoulders in 1974, the 
service medical records do not show any such treatment and 
the veteran's knee and shoulders were normal at separation.

The current evidence shows diagnoses of and treatment for 
left knee and bilateral shoulder disorders.  

Regarding the veteran's claims, it must be emphasized that 
the service medical records do not show any treatment for any 
knee disorders.  The evidence does not show that the veteran 
was seen for any knee or shoulder disorders until 1990, more 
than 10 years after service.  The veteran's contends that he 
injured his left knee and bilateral shoulders in service, but 
the absence of entries in the service medical records 
regarding the veteran's left knee and bilateral shoulders 
outweigh the veteran's contentions.  The written reports 
dated from the time of service are more reliable than the 
veteran's recollectyions and restatements of events of 
twenty-five years ago.  As a result the preponderance of the 
evidence is against a finding that such injuries occurred.  
For this reason, the veteran's claims must be denied.  

Furthermore, the record does not include competent medical 
evidence linking any current shoulder or left knee disability 
to an injury in service.  Although the veteran claims that 
his current left knee and bilateral shoulder disorders are 
related to incidents in service, he is not a medical 
professional who can make such a determination.  As a 
layperson, he is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  For this 
reason, even if the record included sufficient evidence to 
establish the occurrence of the injuries in service, the, the 
medical evidence would fail to establish a necessary element 
for the grant of service connection.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for left knee and 
bilateral shoulder disabilities must be denied.  38 U.S.C.A 
§5107 (West 2002).

ORDER

Entitlement to service connection for hepatitis A is denied.

Entitlement to service connection for hepatitis B is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a left knee disability 
is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

